                                              UNITED STATES DISTRICT COURT
            Case 4:18-cr-00239-A Document 49 Filed
                                     NORTHERN      11/16/18
                                              DISTRICT       Page 1 of 1 PageID 121
                                                       OF TEXAS
                                                       Fort Worth DIVISION

HONORABLE John McBryde, PRESIDING
DEPUTY CLERK: Fleather Arnold                    COURT REPORTER: Debbie Saenz
LAW CLERK _ _ _ _ _ _ _ _ _ _ _ __               USPO _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ____
INTERPRETER:
A.M. 11:00                                       DATE HELD: November 16, 2018
TOTAL COURT TIME: 22 mins                        CSO: Ray Urban
                                  CR. No. 4: 18-CR-239-A DEFT NO. 02

UNITED STATES OF AMERICA                                           §                      LAURA MONTES, AUSA
                                                                   §
v.                                                                 §
                                                                   §
SONIA CANTU                                                        §          WILLIAM, R. BIGGS, APPOINTED
Defendant's Name                                                      Counsel for Deft. Apptd-(A), Retd-(R), FPD-(F)
                                                 ARRAIGNMENT/GUILTY PLEA
Trial Status:     D Completed by Jury Verdict D Continued from Previous Month D Directed Verdict D Evidence Entered
                  D Hung Jury D Jury Selection Only, continued D Jury Selection or Verdict Only (No Trial Before this Judge)
                  D Mistrial V'Guilty Plea Days in Trial:                Hearing< onc!Uct~g:y~._!JfS~m~T COURT
V' ..... .        Defendant SWORN.                                                          NORTHERN DISTRICT OF TEXAS
V' ..... .        Arraignment/Guilty Plea - Held on count 1 of the 1-count Supersedin Inform     ~uun. FILED              -
D ..... .         New Sentencing Guidelines (NSG) offense committed on or after (11/ 87).
D ..... .         Defense waived reading of the Superseding Information.                                NOV 1 6
V' ..... .        Deft enters a plea of      D Not Guilty     VGuilty   D Nolo
D ..... .         Consent to proceed before U.S. Magistrate Judge on misdemeanor cas .       C~\RK, U.S. DISTRICT COURT
D ..... .          Waiver of Jury Trial                                                                   Deputy
V' .... .         Waiver oflndictment, filed.
D ..... .         Plea Agreement accepted.                               D . Court defers acceptance of Plea Agreement.
D ..... .         Plea Agreement filed                                   V' ...... No Plea Agreement.
D ..... .         Plea Agreement included with Factual Resume.
V' ..... .        Factual Resume filed.
V' ..... .        Defendant is adjudged guilty as to Count 1 of Superseding Information.
V' ..... .        Sentencing set March 1, 2019 at 10:00 a.m.
D ..... .         Trial set for _ _ _ _ _ _ _ _ _ _ _ at _ _ _ _ _ a.m./p.m.
                  Pretrial motions due:                    . Discovery motions/Government Responses due:. _ _ _ _ __
V' ..... .        Order for PSI, Disclosure Date and Setting Sentencing entered.
D ..... .         PSI waiver filed. V'PSI due: January 7, 2019. V' Presentence Referral Form to: William R. Biggs.
D ..... .         Defts bond   D set D reduced to $                    D Cash D Surety D 10% D PR
D ..... .         Deft failed to appear, bench warrant to issue.
D ..... .         Bond   D continued D forfeited
V' ..... .        Deft Custody/Detention continued.
D ..... .         Deft ORDERED into custody.


V'OTHER PROCEEDINGS: Govt read the Superseding Information and Waiver of Indictment for the record.
